                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


KEVIN MARK KELSAY,

                  Plaintiff,
                                                  Case No. 20-cv-1712-pp
      v.

WISCONSIN STATE PUBLIC DEFENDER,

                  Defendant.


    ORDER REMINDING PLAINTIFF OF OPTION TO FILE AMENDED
  COMPLAINT IN LIEU OF RESPONDING TO DEFENDANT’S MOTION TO
                      DISMISS (DKT. NO. 7)


      On May 26, 2021, the defendant filed a motion to dismiss the complaint

under Federal Rule of Civil Procedure 12(b)(6). Dkt. No. 7. The defendant

argues that the Wisconsin Department of Workforce Development is the

exclusive forum for the plaintiff to bring a Wisconsin Fair Employment Act

claim and that the plaintiff’s claim against the State Public Defender for

violations of the Americans with Disabilities Act is barred by the Eleventh

Amendment. Dkt. No. 8 at 6-10.

      Under Civil Local Rule 7(b), if the plaintiff wishes to oppose the motion

he must do so within twenty-one days—that is by June 16, 2021. The plaintiff

is free to timely file a response to the motion to dismiss, but the court reminds

the plaintiff that he has another option—he may file an amended complaint to

try to cure the alleged deficiencies. See Runnion ex rel. Runnion v. Girl Scouts

of Greater Chi. and Nw. Ind., 786 F3d 510, 522 (7th Cir. 2015) (explaining that

                                        1
a responsive amendment may avoid the need to decide the motion or reduce

the number of issues decided). Fed. R. Civ. P. 15(a)(1) allows the plaintiff to file

the amended complaint as a matter of course within twenty-one days after

service of the responsive pleading.

      The court ORDERS that by June 16, 2021 the plaintiff shall file either an

amended complaint or a response to the motion to dismiss.

      Dated in Milwaukee, Wisconsin this 27th day of May, 2021.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                         2
